DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant specification claims benefit to a provisional application 62/879097 (filed 07/26/2019), however the instant application did not have an application data sheet filed which properly claimed the benefit to the provisional application.  Therefore, the effective filing date of the instant application is 07/25/2020.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, independent claim 10 discloses the limitation of pointing it’s beam to the region which renders the claim indefinite. It’s not clear what “its” is referring to and the beam lacks antecedent basis.  Further it’s not clear if “the region” refers to the previously claimed “a region outside the chamber” or another region which lacks antecedent basis.  For examination purposes, examiner assumes the beam should be “a beam” and is referring to an external body portion of the antenna, “the region” should be “the region outside the chamber” and “its” refers to the antenna.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JPH02-186599A to Yuichi et al.
In re claim 10, Yuichi discloses a system for transferring heat, the system comprising:
A chamber (cavity (10));
A region outside the chamber (see figure 1) wherein the region has a temperature differential with the chamber (in the specification under there is a portion “operation” which discloses the temperature differential);
An antenna inside the chamber (antenna (1) see figure 1) that is connected to an inside surface (figure 1 shows how a connection is made with the inner surface via the outer conductor (3)), wherein the antenna inside the chamber and an aperture on the wall of the chamber are connected (see figure 1); and
The antenna is connected to an outside surface of the wall of the chamber (see figure 1), wherein the antenna outside of the chamber, wherein the antenna outside the chamber and the apertures on the wall of the chamber are connected and a beam of the antenna outside the chamber is pointed to a region outside the chamber (see figure 1).

In re claim 11, Yuichi discloses the apparatus as described above including the chamber being hotter than the region for cooling the chamber (In operation “the heat generated in the antenna can be rapidly moved to the outside to dissipate heat”).

Specifically, with respect to claims 14 and 16, Directivity is a degree which radiation is emitted.  Yuichi discloses the apparatus as described above wherein within the cavity (10) heat is transferred into the antenna and therefore has a low directivity, and dissipated into the second reservoir (the ambient environment) which therefore has a high directivity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JPH02-186599A to Yuichi et al. in view of U.S. Patent #4,346,569 to Yuan.
In re claim 1, Yuichi discloses a system for transferring heat, the system comprising:
A transmission line (body of antenna (1)), each transmission line defining a first end and a second end;
A first heat reservoir (cavity (10)) connected to a first end of each of the one or more transmission lines, and wherein a first antenna in the first heat reservoir (portion of body extending into cavity(10) is a first antenna) is connected to the first end of the transmission line through an aperture in the wall (see figure 1) of the first heat reservoir;
A second heat reservoir (the region outside the chamber is a heat reservoir although not enclosed, see figure 1) connected to the second end of the transmission line, wherein a second antenna in the second heat reservoir (portion of antenna in contact with heat radiating fins) connected to the second end of the heat transmission lines, wherein the first heat reservoir and the second heat reservoir have a temperature differential with the chamber (in the specification under there is a portion “operation” which discloses the temperature differential);
Yuichi however fails to specifically disclose the second heat reservoir specifically having a housing where the transmission line and the antenna extend through a hole in the housing.
Yuan however teaches it’s known in a heat pipe style system to have separate reservoirs (not simply using the ambient environment outside one of the reservoirs).  Specifically, Yan teaches a first reservoir (pit (22)) with a first end of the heat pipe system which connect to transmission lines to a second reservoir (the house) such that heat can be transferred into or out of a first reservoir and out of or into the second reservoir.
Therefore, it would be obvious to one having ordinary skill in the art prior to the instant filing date to modify the device disclosed by Yuichi to include multiple housings for the reservoirs as taught by Yuan as one skilled in the art would recognize such modification would allow for the specific heat transfer into or out of a defined region (vs simply the ambient environment).

In re claim 2, Yuichi in view of Yuan disclose the apparatus as described above including the chamber being hotter than the region for cooling the chamber (In operation “the heat generated in the antenna can be rapidly moved to the outside to dissipate heat”).

In re claim 3, Yuichi in view of Yuan disclose the apparatus as described above but fail to specifically disclose the first heat reservoir is colder than the second reservoir. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the first reservoir colder than the second reservoir, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed invention.
Specifically, one skilled in the art would recognize the depending on the temperature on the different ends of the transmission device the device could be used to heat or cool a reservoir depending on the relative temperatures of each.

In re claims 4-6 and 8, Yuichi in view of Yuan disclose the apparatus as described above but fail to specifically disclose the transmission line being dielectric with cladding and the antenna being a dielectric antenna.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Specifically, one skilled in the art would recognize the device formed from dielectric material allows for conduction but insulation such that the signal can be transferred from a first location and dissipated at a second location, wherein dissipation is resisted between the first and second location.

Specifically, with respect to claims 7 and 9, Directivity is a degree which radiation is emitted.  Yuichi in view of Yuan discloses the apparatus as described above wherein within the cavity (10) heat is transferred into the antenna and therefore has a low directivity, and dissipated into the second reservoir (the ambient environment in Yuichi which was modified to be some other housed environment as taught by Yuan) which therefore has a high directivity.




Claim(s) 12, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JPH02-186599A to Yuichi et al..
With respect to claim 12, Yuichi discloses the apparatus as described above but fail to specifically disclose the first heat reservoir is colder than the second reservoir. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the first reservoir colder than the second reservoir, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed invention.
Specifically, one skilled in the art would recognize the depending on the temperature on the different ends of the transmission device the device could be used to heat or cool a reservoir depending on the relative temperatures of each.

With respect to claim 13 and 19, Yuichi discloses the apparatus as described above but fail to specifically disclose the antenna being a dielectric antenna.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Specifically, one skilled in the art would recognize the device formed from dielectric material allows for conduction but insulation such that the signal can be transferred from a first location and the heat dissipation being controlled.

With respect to claim 19, Yuchi discloses the apparatus as described above but fails to disclose the chamber being thermally insulated.
	However, Official notice is taken that thermal insulation is a conventional or well-known feature or method for preventing the unintentional escape of heat.  Therefore, it would have been obvious to one having ordinary skill in the art to utilize thermal insulation within the walls of or surrounding the walls of the cavity of Yuchi as such modification would prevent/reduce the unintentional escape of heat from the cavity such that the majority of the heat transfers at the desired target location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,700,716 to Kasevich et al., U.S. Patent #5,105,200 to Koepf, U.S. PG-Pub 2006/0207442 to Pettersson, U.S. PG-Pub 2007/0001910 to Yamanaka et al., U.S. PG-Pub 2010/0101762 to Kroliczek et al., U.S. PG-Pub 2020/0195302 to Vannucci et al., and U.S. PG-Pub 2020/0381842 to Milroy et al. disclose apparatuses relevant to the instant apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649